Case 5:19-cr-01497-JTM Document 21 Filed 05/30/19 Page 1of1

IN THE UNITED STATES DISTRICT COURT ; i vai my
oNISMAY 30 PH uch
FOR THE DISTRICT OF NEW MEXICO cowl AG PRICES
UNITED STATES OF AMERICA, )
) \

Plaintiff, )  crmanatno, IACR 441 VIAL
)
vs. )
)
JOHNNY L. MELTON, )
)
Defendant. )

WAIVER OF INDICTMENT

 

JOHNNY L. MELTON, the above named defendant, who is accused of 18 U.S.C. §
922(g)(1): Felon in Possession of a Firearm, being advised of the nature of the charge and of the
defendant’s rights, hereby waives in open court prosecution by indictment and consents that the

proceeding may be by information instead of by indictment.

lass Dcthhee-

Defendant

"} —
/ ] r\ ,
Lie” Hina ow ¥
ANDRE POISSANT
Attorney for Defendant

Date: S| 3d] 19

 
